NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATIONSTAR MORTGAGE LLC;                        No.    19-17091
FEDERAL NATIONAL MORTGAGE
ASSOCIATION,                                    D.C. No.
                                                3:17-cv-00374-MMD-WGC
                Plaintiffs-Appellees,

 v.                                             MEMORANDUM*

RAINBOW BEND HOMEOWNERS
ASSOCIATION; PHIL FRINK &
ASSOCIATES, INC.,

                Defendants,

and

ROSEMARIE AUSTIN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding

                          Submitted December 21, 2021**
                             San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: O’SCANNLAIN, FERNANDEZ, and SILVERMAN, Circuit Judges.

      Rosemarie Austin appeals from the grant of summary judgment to Plaintiffs

Nationstar Mortgage LLC and Federal National Mortgage Association (Fannie

Mae) in this quiet title action. As the facts are known to the parties, we repeat

them only as necessary to explain our decision.

      Nevada law “allows homeowners associations to pursue liens on members’

homes for unpaid assessments and charges.” CitiMortgage, Inc. v. Corte Madre

Homeowners Ass’n, 962 F.3d 1103, 1106 (9th Cir. 2020). And if the deed-of-trust

holder fails to pay certain “superpriority” components of an HOA’s lien, the “HOA

can extinguish the first deed of trust by foreclosing” on the lien. Bank of Am., N.A.

v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620, 622 (9th Cir. 2019)

(per curiam). Fannie Mae, which has owned the relevant deed of trust since 1993,

apparently did not pay any superpriority amount to the HOA here.

      But Fannie Mae’s deeds of trust enjoy special protection from Nevada’s

extinguishment law. Fannie Mae is under the conservatorship of the Federal

Housing Finance Agency (“FHFA”), and the Federal Foreclosure Bar protects

FHFA’s property from “foreclosure or sale without the consent of the Agency.”




                                          2
See 12 U.S.C. § 4617(j)(3).1 As we have observed, “The Nevada HOA Law and

the Federal Foreclosure Bar intersect . . . when an HOA exercises its right under

the Nevada HOA Law to foreclose on a property that is subject to a first deed of

trust owned by . . . Fannie Mae.” Nationstar Mortg. LLC v. Saticoy Bay LLC,

Series 9229 Millikan Ave., 996 F.3d 950, 954 (9th Cir. 2021); see Berezovsky v.

Moniz, 869 F.3d 923, 930 (9th Cir. 2017) (concluding “the Federal Foreclosure Bar

implicitly demonstrates a clear intent to preempt Nevada’s superpriority lien law”).

        Because Fannie Mae has continuously owned the deed of trust since 1993

and thus owned it during the 2012 HOA sale, and because Fannie Mae (or FHFA)

has not consented to any extinguishment of the deed of trust, the district court’s

conclusion necessarily follows: “[T]he Federal Foreclosure Bar protected Fannie

Mae’s [deed of trust] from extinguishment given that Fannie Mae held an

enforceable interest in the Property at the time of the HOA Sale.” Contrary to

Austin’s assertions, whether Fannie Mae was listed on the deed of trust is


   1
       As we have further explained:

        [W]hen Fannie Mae was placed under FHFA’s conservatorship in
        2008, FHFA immediately succeeded to all rights in Fannie Mae’s
        assets. See 12 U.S.C. § 4617(b)(2)(A)(i). As a result, FHFA now
        holds the rights to that first deed of trust—an asset of Fannie Mae’s—
        and as such, the deed is now FHFA property and subject to the
        Federal Foreclosure Bar.

Nationstar Mortg. LLC v. Saticoy Bay LLC, Series 9229 Millikan Ave., 996 F.3d
950, 954 (9th Cir. 2021).

                                          3
irrelevant to the question of Fannie Mae’s ownership interest. See Daisy Tr. v.

Wells Fargo Bank, N.A., 445 P.3d 846, 849 (Nev. 2019) (en banc) (“Nevada’s

recording statutes did not require Freddie Mac to publicly record its ownership

interest as a prerequisite for establishing that interest.”).

       Austin contends Nationstar “lack[s] standing in including Fannie Mae as a

co-plaintiff.”2 Normally, of course, analysis of potential standing issues would

come before the merits discussion. But Austin appears by “standing” to mean

“permission,” contending Nationstar never “received written permission from

Fannie Mae to file [this] action, as required by law.”3 The “law” to which Austin

points is Fannie Mae’s “Servicing Guide,” a document Fannie Mae provides to its

agents to explain the mechanics of “Doing Business with Fannie Mae.” Whether

Nationstar complied with Fannie Mae’s guidance is irrelevant to either party’s

standing to bring this lawsuit. Austin’s other seemingly procedurally grounded

arguments—such as that “Fannie Mae was not informed of any action taken by

Nationstar on its behalf,” or that something requires Fannie Mae “be a participant”




   2
      Austin refers to both Bank of America, N.A. (“BANA”) and Nationstar, but
only Nationstar is a party here. BANA’s alleged rejection of a settlement offer is
irrelevant.
    3
      It is settled that “a loan servicer has standing to assert the Federal Foreclosure
Bar on behalf of . . . Fannie Mae,” so to the extent Austin contends otherwise, such
contention is foreclosed. See Saticoy Bay, 996 F.3d at 955 (quoting Daisy Tr.,
445 P.3d at 847 n.1).

                                            4
in the litigation in a more active way than it was here—are similarly not connected

to any apparent legal doctrine and provide no basis for reversal.

       Austin also attacks as “meager and unsubstantiated” the evidence on which

Plaintiffs relied in moving for summary judgment. But Plaintiffs proffered exactly

what this court has made clear suffices to establish ownership: “Fannie Mae

business records, supported by a declaration from . . . an Assistant Vice President

for Fannie Mae, identifying Nationstar as the current loan servicer.” See Saticoy

Bay, 996 F.3d at 955; see also Berezovsky, 869 F.3d at 932 & n.8. Despite

Austin’s assertions that the declaration and/or business records are in some ways

“misleading,” and that she was entitled to further discovery to prove it, Austin fails

to show any specific reason to doubt the evidence regarding the essential fact of

Fannie Mae’s unbroken ownership of the deed of trust. See Family Home & Fin.

Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822, 827 (9th Cir. 2008)

(explaining that movant seeking further discovery must present “specific facts”

that actually “exist” and are “essential to oppose summary judgment”).4

       Austin’s remaining arguments—such as that “Plaintiffs’ lack of due

diligence” in various respects might demonstrate “that Fannie Mae is not the owner


   4
    Austin also argues the declarant was an “undisclosed witness” under
Rule 37(c)(1) whose testimony infringed several of Austin’s constitutional rights.
Austin never propounded discovery, so it is unsurprising that she did not learn the
identity of Plaintiffs’ authentication declarant until Plaintiffs submitted evidence in
connection with their summary judgment motion.

                                           5
of the [deed of trust] or has no interest in protecting its own assets”—fare no

better. Such speculation does not call into doubt that Fannie Mae has owned the

deed of trust since 1993 and thus owned it during the 2012 HOA sale. Fannie Mae

(or FHFA) never acquiesced to any extinguishment of the deed, so the Federal

Foreclosure Bar preserved it. See 12 U.S.C. § 4617(j)(3).

        AFFIRMED.5




   5
       Austin’s motion to stay is DENIED as moot.

                                          6